Judge Brooke,
delivered the opinion of the Court:*
The Court is of opinion, that the field-notes objected to jn the argument, were proper evidence, under the circumstances of this case; and, that the evidence on the part of the appellees, excepted to by the appellant’s ancestor, was competent evidence, under the authority of Baring v. Reeder, 1 Hen. &Munf. 154, and other cases in this Court. On the merits, the Court is of opinion, that the land in controversy was not included in the patent to Carey, under whom the appellant’s ancestor claimed; and, that as to the boundary, the decree of the Chancellor is correct. For these reasons, without deciding any other question in the cause, the Court is of opinion, that there is no error in the said decree; therefore, it is decreed and ordered, that the same be affirmed, and that the appellants do pay unto the appellees their costs, &c.

 Judge Cabbed absent from indisposition.